DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 1-27 are pending.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claims 1-27 are objected to because of the following informalities:  
The Office suggests amending dependent claims 2-13 to recite in the preamble, “The apparatus of claim …” 
The Office suggests amending dependent claims 15-23 to recite in the preamble, “The scanner of claim …”
The Office suggest amending dependent claims 25-27 to recite in the preamble, “The method recited of claim …”
The Office suggests inserting “flexible” before “substrate” in line 4 of claim 1.
The Office suggests inserting “bipolar RF” before “sensor” in line 8 of claim 1.
The Office suggests spelling out the first instance of “RF” before using the acronym in claims 1, 14, and 24 (e.g. “a bipolar radiofrequency (RF) sensor”).
Claim 1 recites a “location external to a patient’s skin” in the preamble.  Dependent claim 4 indicates that each bipolar RF sensor in the array measures a moisture content for a target region of the skin.  The Office suggests amending “location” to “location(s)” for consistency across all claims.  
The Office suggests inserting “bipolar RF” before “sensors” in line 2 of claim 5.
The Office suggests inserting “flexible” before “substrate” in line 2 of claim 6.
The Office suggests changing “said sensor array” to “the array of bipolar RF sensors” in line 8 of claim 14.
The Office suggests changing “the sensors” to “the bipolar RF sensors in the array” in line 2 of claim 17.
The Office suggests inserting “bipolar RF” in front of “sensors” in line 2 of claim 18.
The Office suggest inserting “bipolar RF” in front of “sensor” in line 2 of claim 19.
The Office suggests inserting “flexible” in front of “substrate” in lines 2, 4, and 5 of claim 20.
The Office suggests inserting “flexible” in front of “substrate” in lines 3 and 4 of claim 21.
The Office suggests inserting “flexible” in front of “substrate” in line 2 of claim 22.
The Office suggests changing “the sensor array” to “the array of bipolar RF sensors” in line 4 of claim 22.
The Office suggest inserting “bipolar RF” in front of “sensors” in lines 2, 4, and 5 of claim 25.
The Office suggests inserting “flexible” in front of “substrate” in line 3 of claim 25.
The Office suggests inserting “flexible” in front of “substrate” in line 2 of claim 26.
The Office suggests inserting “flexible” in front of “substrate” in line 2 of claim 27.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 recites an apparatus for sensing sub-epidermal moisture (SEM), but it is unclear what structure(s) in the body of the claim perform the function of sensing SEM.  For example, the interface electronics control emission and reception of RF energy to interrogate the skin, but there does not appear to be any structure that analyzes such RF energy to convert the raw data to an SEM value.   Claim 14 has the same issue.  Claim 24 has a similar issue.  Claim 24 recites a method for monitoring the formation of pressure ulcers at a target location on a patient’s skin, but there does not appear to be a step where any data is analyzed to indicate that how an ulcer formation is detected.  Monitoring formation also implies that growth of the ulcer is tracked, but there does not seem to be any limitations for monitoring ulcer formation.  It is unclear how the method accomplishes the objectives in the preamble. 
In claim 1, the interface electronics controls emission and reception of RF energy to interrogate the skin.  It is unclear if RF energy originates from the bipolar RF sensors.  
Claim 1 recite a bipolar RF sensor as part of the structure of the apparatus.  Claim 3 states that the structure of the apparatus further comprises an array of bipolar RF sensors.  It is unclear if this is in addition to the single sensor recited in claim 1 or if the sensor recited in claim 1 is actually an array of bipolar RF sensors.
Claim 3 recites “sensors” in line 3.  In view of the 112 issue noted above, it is unclear which sensors are being referenced.
Claim 4 recites “sensors” in line 2.  In view of the 112 issue noted above, it is unclear which sensors are being referenced.
Claim 4 recites “equivalent” in line 2.  It is unclear what subepidermal capacitance must be equivalent to.  Claim 17 has the same issue.  
Claim 6 recites “the sensor” in line 4.  In view of the 112 issue noted above, it is unclear which sensors are being referenced.
Claim 11 recites “sensors” in line 2.  However, parent claim 1 only recited a single sensor as part of the structure.  It is unclear what sensors are being referenced.
Claim 12 recites “said RF sensor” in line 2, but it is unclear which sensor is being referenced as there is an array of sensors from claim 3 and a single sensor from claim 1. 
Claim 15 recites “the sensor” in line 2.  It is unclear which sensor in the array is being referenced.
It is unclear which RF sensor is being referenced in the array on line 2 of claim 23.
Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  there appears to be a missing connection between the emitting RF energy into the patient’s skin and then measuring capacitance of the skin (i.e. a step for using the RF signal to measure capacitance).  Alternatively stated, it is unclear how capacitance is determined from the previous steps to serve as an indicator of SEM.

Conclusion
Claims 1-27 are rejected.  No prior art rejections are included in this Office Action.  The Office believes that resolution of the above issues would likely place the application in condition for allowance however.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                    


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791